Case: 5:19-cr-00010-JMH-MAS Doc #: 79-1 Filed: 03/01/19 Page: 1 of 1 - Page ID#: 267



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

 ACTION NO: 5:19-CR-00010-JMH-MAS


 UNITED STATES OF AMERICA                                          PLAINTIFF


 VS.

 AUSTIN NEDVED                                                     DEFENDANT


                                     PROPOSED ORDER

                                          **********

        Upon consideration of HON. DEREK G. GORDON’s Entry of Appearance for the above-

 named Defendant, Austin Nedved, in the above-styled matter, it is ORDERED that HON. DEREK

 G. GORDON, of Anggelis & Gordon, PLLC, located at 231 Lexington Avenue, Lexington, KY

 40508, is now assigned as counsel for Mr. Austin Nedved in the above-styled matter.




                                                    United States District Court Judge for the
                                                         Eastern District of Kentucky

 Tendered By,

 ANGGELIS & GORDON, PLLC
 231 Lexington Avenue
 Lexington, Kentucky 40508
 (859) 255-7761

 By:/s/ Derek G. Gordon
 HON. DEREK G. GORDON
